Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the consolidated ratio of earnings to fixed charges on an historical basis for the years ended December 31, 2010, 2009, 2008, 2007 and2006. For the purpose of calculating such ratios, “earnings” consist of pre-tax income from continuing operations before income or loss from equity investees, adjusted to reflect distributed income from equity investments, and fixed charges, less capitalized interest.“Fixed charges” consist of interest costs, amortization of debt discount, premiums and issuance costs and an estimate of interest implicit in rentals.No adjustment has been made to earnings for the amortization of capital interest for the periods presented as such amount is immaterial.Interest on FIN 48 liabilities is excluded from the computation of fixed charges as it is recorded by the Company in income tax expense versus interest expense. Year Ended December 31, (In thousands) FIXED CHARGES: Interest Expense $ Net amortization of debt discount, premium and issuance expense ) ) ) Capitalized Interest Interest portion of rental expense Total Fixed Charges $ EARNINGS: Consolidated pre-tax income (loss) from continuing operations $ Earnings of equity investments ) Distributed income from equity investments - Capitalized interest ) Minority interest - Total fixed charges (from above) Earnings Available for Fixed Charges $ Ratio of Earnings to Fixed Charges
